TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00642-CV



                            Gurumurthy Kalyanaram, Appellant

                                               v.

            The University of Texas System, The University of Texas at Dallas,
            Dr. Franklyn G. Jenifer, Dr. Hobson Wildenthal, Dr. Hasan Pirkul,
                               and Robert Lovitt, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN402205, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only.



                                            __________________________________________

                                            Jan P. Patterson, Justice



Before Chief Justice Jones, Justices Patterson and Pemberton

Filed: May 20, 2009